By the Court,

Savage, Ch. J.
The practice of the king’s bench seems to extend the consolidation rule to all actions between the same parties, brought at the same time, where the causes of action might be comprised in the same declaration. This court has not gone the same length, and even as late as 9 Johns. R. 262, in a case decided in 1812, amotion to consolidate was refused where three suits were brought by the same endorsee against the same maker on three prom, issory notes, all due at the commencement of the suits, and they brought at the same time, solely because the notes varied in dates, sums and times of payment. By the act of 1818 however, the courts are authorized, whenever several suits are brought and prosecuted by the same plaintiff against the same defendant for causes of action which by law may be joined, to order the several suits to be consolidated into one action, if in their discretion it shall seem to them meet and proper so to do. This provision is re-enacted in the Revised Statutes, (vol. 2, p. 383, § 36.) Its object was to prevent oppression by the unnecessary accumulation of costs. It does not require that a defence on the merits should be shewn to entitle the party to the interposition of the court. The motion is granted, but without costs.